DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 6/30/2022 in which claims 1-2 and 7 have been amended.  Thus, the claims 1-7 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of trading securities without significantly more. 
Examiner has identified claim 1 as the representative claim that describe the invention presented in independent claims 1 and 7.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 is directed to a system for automated securities trading, said system including: a trade follower contact database including a plurality of data structures each having a lead trader identification data electronically associated with data representing a plurality of trade follower identities; a trade follower account database including at least one data structure electronically associated with a trade follower identity and including trade follower account data, trade follower account setting data, and trade follower electronic contact information associated with said trade follower identity; an automated computerized trade determination system, wherein said automated computerized trade determination system is configured to receive an electronic trade initiation command from a lead trader, said electronic trade initiation command including data representing a lead trader desired trade including lead trader identification data, a lead trader share identification data, a lead trader share number data, and a share price data; wherein, in response to the receipt of said electronic trade initiation command, said automated computerized trade determination system is configured to automatically use said lead trader identification data to retrieve from said trade follower contact database said data representing said plurality of electronic trade follower identities previously associated with said lead trader identification data, wherein for each of said plurality of trade follower identities, said computerized trade determination system is configured to automatically retrieve, from said trade follower account database, the trade follower account data, trade follower account setting data, and trade follower electronic contact information associated with said trade follower identity, wherein said trade follower account data includes data representing a cash available for trading securities available to said trade follower, wherein said computerized trade determination system is configured to automatically determine, for each of said plurality of trade follower identities associated with said lead trader identification data, a proposed follower trade data, wherein said proposed follower trade data is based on said lead trader share number, said share price, said trade follower account data, and said trade follower account setting data of said trade follower, wherein each of said proposed follower trade data includes a trade follower share number and a trade follower stop price determined based on said share price and said follower account data of said trade follower, wherein said computerized trade determination system is configured to, for each of said plurality of trade follower identities associated with said lead trader, automatically electronically assemble data representing an electronic trade follower user interface for transmission to a remote trade follower electronic device, wherein said user interface includes and is configured to display said proposed follower trade data, wherein said user interface is automatically transmitted to each of said plurality of trade follower identities associated with said lead trader using said trade follower electronic contact information associated with said trade follower, wherein said user interface includes an input for electronically initiating said proposed follower trade data and an input for modifying said proposed follower trade data, wherein said computerized trade determination system is configured to receive, from a plurality of trade follower user interfaces transmitted to a plurality of remote trade follower electronic devices, data indicating that said input for electronically initiating said proposed follower trade data has been activated, and wherein said computerized trade determination system is configured to automatically retrieve said trade follower share numbers associated with the proposed follower trades for which said input has been received, combine the number of share represented by said plurality of trade follower share numbers with said lead trader share number into a combined trade share number, and initiate execution of a trade of said combined trade share number of shares, wherein said trade follower contact database additionally includes a data structure having said lead trader identification electronically associated with data representing a mobile non-follower identity, wherein said trade follower account database includes at least one mobile non-follower data structure electronically associated with a mobile non-follower identity and including mobile non-follower account data, mobile non-follower account setting data, and mobile non-follower electronic contact information associated with said mobile non-follower identity, wherein, in response to the receipt of said electronic trade initiation, said computerized trade determination system is configured to automatically use said lead trader identification to retrieve from said trade follower contact database said data representing said mobile non-follower identity associated with said lead trader, wherein said computerized trade determination system is configured to automatically determine, for said mobile non-follower identity associated with said lead trader, a proposed mobile non-follower trade data, wherein said proposed mobile non-follower trade data is based on said lead trader share number, said share price, said mobile non-follower account data, and said mobile non-follower account setting data of said mobile non-follower and includes a mobile non-follower share number; and a mobile trade determination system configured to receive said proposed mobile non-follower trade data and automatically electronically assemble data representing a mobile user interface for transmission to a remote mobile electronic device, wherein said mobile interface includes and is configured to display said proposed mobile non-follower trade data, wherein said mobile interface includes an input for electronically initiating a trade according to said proposed mobile non-follower trade data and an input for modifying said proposed mobile non-follower trade data, wherein said computerized trade determination system is configured to receive, from said mobile user interface, data indicating that said input for electronically initiating a trade according to said proposed mobile non-follower trade data has been activated, and wherein said computerized trade determination system is configured to retrieve said mobile non-follower share number associated with said proposed mobile non-follower trade data for which said input has been received and initiate execution of a trade of said mobile non-follower share number of shares.  These limitations (with the exception of italicized limitations) describe the abstract idea of trading securities, which may correspond to fundamental economic practices or principles.  The additional limitations of a contact database, data structures, electronically, account database, an automated computerized trade determination system, a mobile trade determination system, a mobile user interface, a remote mobile electronic device do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a contact database, data structures , electronically, account database, an automated computerized trade determination system, a mobile trade determination system, a mobile user interface, a remote mobile electronic device result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional limitations are not more than mere instructions to apply the exception using a generic computer component.  Thus, the additional limitations of a contact database, data structures , electronically, account database, an automated computerized trade determination system, a mobile trade determination system, a mobile user interface, and a remote mobile electronic device are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  Thus, the claim 1 is directed to an abstract idea (Step 2A, Prong Two: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a contact database, data structures , electronically, account database, an automated computerized trade determination system, a mobile trade determination system, a mobile user interface, a remote mobile electronic device are all recited at a high level of generality in that it result in no more than simply applying the exception in a generic computer environment.  The additional limitations when considered individually or as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claim 7 and hence the claim 7 is rejected on similar grounds as claim 1.
Dependent claims 2-6 further define the abstract idea that is present in the independent claim 1 and thus correspond to a fundamental economic principles or practices and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Response to Arguments
Applicant's arguments filed dated 6/30/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-7 under 35 U.S.C. 101, Applicant states that the subject matter of the claims are integrated into a practical application, and the claims are not recited at a high level of generality that merely apply the judicial exception in a generic computer environment.  Instead, claim 1, for example, is directed to a system for automated securities trading.  Additionally, the subject matter of claims 1 and 7 differ from other claims found by the courts to recite abstract ideas in that these claims do not merely recite the performance of some business practice or method known from the pre-Internet world along with the requirement to perform it on the Internet.  Instead, the claimed solution is necessarily rooted in computer technology in order to overcome specific problems arising in the realm, of an individual trading securities.  One specific problem is the time delay between when an individual trader receives information on a potential trade and when the trade is executed, which may adversely impact the financial opportunity presented by the information.  The claim recitations recited in claims 1 and 7 allow for an improved and more efficient way of executing trades that enable individual traders to execute trades based on information from a lead trader while retaining the ability to manage their own portfolios.  
Examiner respectfully disagrees and notes that the claim clearly recites an abstract idea of trading securities and is supported by various claim limitations.  The automated feature of securities trading is merely automating a manual process which the courts have indicated may not be sufficient to show an improvement in computer-functionality.  The computer implementation of an abstract idea does not make the claimed invention necessarily rooted in computer technology.  The time delay problem and the claimed solution by providing an improved and more efficient way of executing trades is an improvement to an abstract idea and not to technology.  The improvement to an abstract idea does not integrate the abstract idea into a practical application.    
Applicant then cites Trading Technologies decision and states that these limitations are drawn to the specific structures and coordinate functionality of the automated computerized trade determination system electronic trade follower user interface, mobile trade determination system, and mobile user interface, which address and solve specific problems of prior systems in the context of computerized trading relating to speed, accuracy and usability. 
Examiner notes that the speed, accuracy and usability result from computer implementation and is not driven by applying the abstract idea.  Moreover, these benefits are clearly associated with computer and is available outside of the claimed invention and is expected from the use of a computer.  
With respect to Applicant’s arguments regarding McRO, Inc., the scope of the claimed invention is very different than McRO.  The instant claim is directed to trading securities whereas McRO was concerned with specific process for automatically animating characters.  The instant claim does not go beyond applying the abstract concept of trading securities by using technology as a tool and does not offer any technical/technology improvements.  There is no inventive concept present which may amount to add significantly more.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding Alice, Applicant states that since claims 1 and 7 are not drawn to an abstract idea as indicated in the Alice Corp. opinion, then claims 1 and 7 are patent eligible irrespective of whether the claims recite a generic computer implementation. Therefore, claims 1 and 7, and those claims depending therefrom, are directed to statutory subject matter.  
Examiner respectfully disagrees and notes that the claim recites an abstract idea as per the rejection presented above in this office action and hence these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693